               Case 19-18883-RAM      Doc 44   Filed 03/18/20     Page 1 of 3




                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA


 In re:                                          Case No:19-18883 RAM
                                                 Chapter
VERNELL ROBINSON

                  Debtor     /


                OBJECTION TO CLAIM and CERTIFICATE OF SERVICE

                            IMPORTANT NOTICE TO CREDITOR:
                           THIS IS AN OBJECTION TO YOUR CLAIM

                 This objection seeks either to disallow or reduce the amount or
          change the priority status of the claim filed by you or on your behalf. Please
          read this objection carefully to identify which claim is objected to and what
          disposition of your claim is recommended.

                  If you disagree with the objection or the recommended treatment,
          you must file a written response WITHIN 30 DAYS from the date of service
          of this objection, explaining why your claim should be allowed as presently
          filed, and you must serve a copy to the undersigned [attorney][trustee] OR
          YOUR CLAIM MAY BE DISPOSED OF IN ACCORDANCE WITH THE
          RECOMMENDATION IN THIS OBJECTION.

                 If your entire claim is objected to and this is a chapter 11 case, you
          will not have the right to vote to accept or reject any proposed plan of
          reorganization until the objection is resolved, unless you request an order
          pursuant to Bankruptcy Rule
          3018(a) temporarily allowing your claim for voting purposes.

The written response must contain the case name, case number, and must be filed
with the Clerk of the United States.

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, the debtor objects to
the following claim filed in this case:

Claim #       Name of Claimant            Amount of Claim       Basis for Objection and
                                                                Recommended Disposition
 1            TD Bank by American                               see below
              InfoSource as agent          $2,982.60            U.S. Constitution
             Case 19-18883-RAM        Doc 44    Filed 03/18/20     Page 2 of 3




2            LVNV Funding LLC             $3,081.04              see below

3            Quantum 3 Group as
             agent for MOMA Trust LLC $ 539.18                   see belos

The trustee realized debtor has a claim on account of personal bodily injury. Debtor
then elected exemption under 11 U.S.C. §522 (11)(D). The Florida exemption statute
contained in Florida Statute Section 222.20 exempts Florida residents from the federal
exemption. THIS IS A VIOLATION OF THE UNITED STATES CONSTITUTION. Article
1 section 8 # 4 provides Congress has the power to establish uniform Laws on the
subject of Bankruptcies throughout the United States;

It is appears the inclusion into the Bankruptcy Code of 11 U.S.C. § 522 allowing states
to limit federal exemptions is a violation of several rights that protect our citizens under
the United States Constitution. The grant of power in section 522(b)(1) allowing state
law that limits federal exemptions is unlawful as it discriminates against a person
who has suffered bodily injury. Nor does the opt out provision of the bankruptcy code
conform to any permissible method of deferral to state law. The grant of power to
Congress to establish bankruptcy laws resulted from "the importance of preserving
harmony, promoting justice, and securing equality of rights and remedies among the
citizens of all the States.." ; 2 J. STORY. COMMENTARIES ON THE CONSTITUTION OF THE
UNITED STATES § 1102-1115 (1873);
        .
The effect of section 522 is to allow the states to control federal law-they are permitted
to enact bankruptcy laws regulating interests under federal jurisdiction in violation of the
bankruptcy and supremacy clauses of the Constitution. State laws which provide for
less generous exemptions than those set forth in section 522 conflict with federal law,
and thus should be ruled to be unconstitutional as it applies to this debtor
The debtor outside of student loan has little debt. The personal injury payment after
attorneys fees and husband’s share should not be much money. The motivation of
debtor’s attorney in this matter is not a fee for services because debtor is not able to
pay a reasonable fee. The motivation is the loss of a federal exemption for personal
bodily injury is a despicable injustice that should not be tolerated under the United
States Constitution.
Each claim must be disallowed and barred for the above reasons.
                                                         “LS”
                                                 Lawrence M. Shoot
                                                 Attorney for Debtor
                                                 4830 S.W. 92 Ave
                                                 Miami, FL. 33165
                                                 Tel: (305) 270-2110
                                                 Fla Bar # 112950
                                                 E mail: lshoot@bellsouth.net
         Case 19-18883-RAM        Doc 44    Filed 03/18/20    Page 3 of 3




                           CERTIFICATE OF SERVICE

I certify that the foregoing document has been furnished by CM/ECF to Christian
Somodevilla, Esq. 2 S. Biscayne Blvd. Suite 2300 and all others receiving CM/ECF and the
following by e mail on March 18, 2020.

TD Bank USA by American InfoSource as agent
4515 N. Santa Fe Ave.
Oklahoma, City OK 73118
E mail: POC_AIS@americaninfosource.com

Resurgent Capital Services
P O Box 10587
Greenville SC 29603
E mail: askbk@resurgent.com

Quantum3 Group LLC agent for MOMA Trust
P O Box 788
Kirkland WA 98083
E mail: claims@quantum3group.com

                                                            “LS”
                                             Lawrence M. Shoot
                                             4830 S.W. 92 Ave
                                             Miami, FL. 33165
                                             Tel: (305) 270-2110
                                             Fla Bar # 112950
                                             E mail: lshoot@bellsouth.net
